Citation Nr: 1019889	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  09-26 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating prior to 
November 1, 2007; and an increased rating in excess of 60 
percent from November 1, 2007 for residuals of asbestos 
exposure, to include chronic dyspnea and hemoptysis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1951 to May 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.

A September 2005 Board decision granted entitlement to 
service connection for the claimed residuals of exposure to 
asbestos, to include shortness of breath, spitting blood, and 
skin lesions.  By way of a January 2006 rating decision, the 
RO implemented the September 2005 Board decision and assigned 
a noncompensable evaluation, effective February 5, 2002.

In January 2006 and March 2006 written statements, the 
Veteran filed a notice of disagreement as to the rating 
assigned in the January 2006 rating decision.  As the 
assigned rating and effective date are downstream issues of 
his initial claim submitted in February 2002.  The issue was 
rephrased accordingly.

An October 2008 rating decision, in part, increased the 
rating for residuals of asbestos exposure, to include chronic 
dyspnea and hemoptysis, assigning a 60 percent rating 
effective November 1, 2007.

In March 2010, the Veteran, sitting at the RO, testified at a 
Travel Board hearing before the undersigned.  A transcript of 
this hearing is associated with the claims file.

The issue of entitlement to service connection for a heart 
condition has been raised by the record, as indicated on page 
11 of the hearing transcript, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the Veteran has been receiving 
Social Security Administration (SSA) benefits.  There is no 
evidence of VA having made efforts to obtain these records.  
SSA records must be obtained before a decision on the claims 
can be made.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1993).  

At his March 2010 hearing, the Veteran testified that he had 
symptoms of chronic hemoptysis, shortness of breath, and 
coughing blackish blood since 2002.  (See March 2010 hearing 
transcript, p. 4 and December 2002 VA treatment record).  It 
is unclear from the claims folder whether all of treatment 
records for the pertinent time period have been obtained.  
Specifically, the Veteran had a CT of the chest in December 
2006 due to chronic obstructive pulmonary disease, 
asbestosis.  The impression was acute disease with small 
adrenal nodule that showed no change when compared to the 
previous CT chest of one year ago.  The Board could not find 
the referenced CT of the chest taken in December 2006.  Also, 
the Veteran referenced treatment records in his March 2006 
notice of disagreement that dated from January 1998 to 
November 2004.  It does not appear that these records were 
obtained.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, on remand, the VA must 
obtain all outstanding pertinent VA medical records from the 
above VA facilities, following the current procedures 
prescribed in 38 C.F.R. § 3.159 as regards requests for 
records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Contact the SSA and obtain copies of 
records pertinent to the Veteran's claim 
for SSA benefits and a copy of any 
determination awarding benefits.  If the 
records are not available, make a 
notation to that effect in the claims 
folder.

2.  Contact the Veteran and obtain the 
names and addresses of all medical care 
providers who have provided recent 
treatment for his residuals of asbestos 
exposure, to include chronic dyspnea and 
hemoptysis.  After the Veteran has signed 
the appropriate releases, those records 
that are not already in the record should 
be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the records identified by the Veteran 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The Veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to provide the 
Veteran an opportunity to obtain and 
submit those records for VA review. 

3.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran from the Pittsburg and Bulter 
VAMC since January 1998.  All records 
and/or responses received should be 
associated with the claims folder.

4.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, 
readjudicate the Veteran's claim.  If any 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case, and 
should be afforded an appropriate period 
of time within which to respond thereto.  
The case should then be returned to the 
Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



